Exhibit 10.2

 

Finance Lease Agreement     No.: A1505013AB



 

Applied Optoelectronics, Inc. Taiwan Branch (hereinafter referred to as the
"Lessee"), together with the joint guarantor (hereinafter referred to as the
"Guarantor") apply with CFC including the parent company and its subsidiaries
(hereinafter referred to as the "Lessor") for finance lease. The Parties agree
to enter into an agreement as follows:

 

Section 1 Leased Property

 

The Lessor desires to lease to the Lessee, and the Lessee desires to lease from
the Lessor, the Subject Matter contained in the Leased Items page in this
Agreement, including all auxiliary spares, additional works, improvements, and
fixtures and fittings.

 

Section 2 Delivery and Acceptance: The delivery and acceptance of the leased
property must be subject to any of the following:

 

2.1 The Lessor shall require the seller to deliver the leased property used by
the Lessee to the place as specified in the Leased Items page and notify the
seller to make such delivery on the specified date of delivery or earlier.

 

2.2 In case of failure to deliver on specified day for any reason including
force majeure or nonconformity of the leased property or any other defect, the
Lessee agrees to hold the Lessor harmless against any risk or damage arising
thereof.

 

2.3 Upon receipt of shipping documents by the bank issuing letter of credit, the
Lessor shall deliver B/L to the Lessee. The Lessee shall be responsible for the
following procedures such as importing and receiving of goods; delivery of B/L
must be deemed as completion of delivery and acceptance of the leased property,
regardless of the status of the leased property or its place. The Lessee shall
issue the Certificate of Delivery and Acceptance of Leased Property to the
Lessor.

 

2.4 In case of delivery in specie by the Seller, the Lessee shall on its own
expense conduct detailed inspections and required tests on the leased property;
if the leased property is free from any defect, the Lessee is hereby authorized
by the Lessor to conduct acceptance and immediately notify the Lessor of its
result in writing.

 

2.5 The Lessor may exercise simple delivery, transfer of possession or tender of
delivery in accordance with Section 761 of the Civil Law.

 

Section 3 Lease Period and Rent

 

3.1 The validity of the Agreement during the lease period may not be affected by
delay of delivery or the acceptance provision as set forth in Subsection 2.2 and
2.3. The rent must calculated starting on the payment date specified in the
Leased Items page and ending on the final installment of rent and satisfaction
of all expenses paid to the Lessor hereunder.

 

3.2 The Lessee shall pay the Lessor the rent specified in the Leased Items page.
The installments, amount, denomination, foreign exchange rate, and payment date
for each installment shall be subject to the Leased Items.

 

3.3 Payment of rent for each installment and other expense as specified herein
is the essence of the Agreement. In case of late payment of rent for any
installment or any other required payment or any part thereof, the Lessee shall
be liable for default and shall make an additional payment equaling 20% of
annual interest rate for period starting on the date of default and ending on
the date of repayment.

 



1

 

 

Section 4 Place of Use, Labeling and Security of Leased Property

 

4.1 The Lessee shall place the leased property in the place of use as specified
in the Leased Items, and its relocation may not be made until written consent
from the Lessor.

 

4.2 The Lessee shall separate any leased property categorized as movable
property from any other property, and the leased property may not be fixed at
any other immovable property or be attached or fixed to any other movable
property without written consent from the Lessor.

 

4.3 Without consent from the Lessor, the Lessee may not sell, sublease,
transfer, make mortgage or treatment, or create lien on, the leased property or
for any interest in the Agreement, the leased property or its interest on the
Agreement.

 

4.4 The Lessee shall maintain in good repair any brand, logo, plate, label, post
and legend appeared in the leased property, and may not remove, deface or clear
them.

 

4.5 The Lessor or its authorized employee has right of access to the place where
the Lessor believes the leased property is located to examine the status of use
of the leased property any time within the business period without permission
from the Lessee, and may exercises its rights as specified hereunder.

 

Section 5 Usage and Tax

 

5.1 The Lessee shall operate the leased property in accordance with any
guideline or rules prepared by the manufacturer to comply with applicable
regulations set forth by government agencies; in case of failure resulting in
damage, destruction, forfeiture or seizure, the joint guarantor's liability will
not be exempted. all the obligations aforementioned are immediately due and the
contracting party agrees to satisfy all obligations owned to the Lessor without
condition and indemnify the Lessor for losses incurred.

 

5.2 The Lessee shall bear any expense arising out of use of the leased property
including but not limited to taxes, sales tax on leased property, fees,
penalties, fines, oil fee and maintenance fee, and cost for required spare
parts.

 

5.3 Where any leased property is imported equipment, if the Lessee is required
to pay additional duties or any other expense due to change of regulations or
any other reason after the Lessor clears account of costs and the rent starts to
accrue, the Lessee shall unconditionally charge such additional payment into
leasing costs and immediately pay the Lessor.

 

Section 6 Maintenance, Improvement, Alteration and Change

 

6.1 The Lessee shall at its own expense maintain, repair and keep in good repair
any leased property; it shall provide accessories, tools, and services required
for maintenance, and designate qualified staff to conduct maintenance.

 

6.2 Without written consent from the Lessor, the Lessee may not make any
alteration, change or additional parts to any leased property.

 

6.3 In the case that any part or accessory attached to the leased property is
replaced by the Lessee for any reason, the new one must be identical to the
replaced one as to their value and utility, and such replaced item shall be
owned by the Lessor upon the date of replacement.

 

Section 7 Damage and Destruction

 

The Lessee shall be liable for damage or permanent loss of useful value of any
part of any leased property caused by its loss, stealing, destruction or damage,
or its impairment or loss of title due to forfeiture, confiscation, seizure,
expropriation, or condemnation. Any payment obligation as provided herein will
not be deducted or exempted for circumstances stated above.

 



2

 

 

Section 8 Insurance

 

8.1 The Lessee shall insure any leased property against risks; the coverage and
the insurer shall be designated by the Lessor and the premium shall be borne by
the Lessee; its insurance policy must designate the Lessor as the insured and
the beneficiary and stipulates that the insurer may not pay any claim to the
lessee or any third party except that the Lessor's interest in leased property
is satisfied and the insurer has been notified in writing. The Lessee may at its
own expense insure any leased property against risks, and the insurance policy
must designate the Lessor as the insured and the beneficiary and the premium
shall be borne by the Lessee.

 

8.2 The Lessor shall deliver a copy of the insurance agreement to the Lessee and
the Lessee is obligated to honor obligations provided therein.

 

8.3 In the case that any covered event occurs, the Lessee shall notify the
insurer and the Lessor, of such event within 24 hours, and prepare documents and
go through procedures required by the insurer.

 

8.4 In the case that any part of any leased property is lost, stolen, destructed
or damaged to the extent that the insurer is of opinion that such property is
financially unrecoverable, the insurance benefit paid by the insurer must be
transferred to the Lessor to deduct the Lessee's obligation under Section 3
hereof; in the case that such deduction is insufficient the Lessee shall satisfy
the balance.

 

8.5 In the case that the Lessor, for purposes of securitization or any other
financing purpose, transfers to any third party the Agreement and any right or
obligation thereunder in part or in full, the Lessee agrees that the Lessor may
notify the insurance company or go through relevant procedures which change the
beneficiary as such transferee under the insurance agreement which insures such
leased property; and the Lessee further agrees to assist the Lessor
unconditionally or to do the same as related insurer requires.

 

Section 9 Lessor's Discharge from Liability

 

9.1 The Lessee agrees to assume any liability of risk from using or utilizing
any leased property.

 

9.2 The Lessee agrees to hold the Lessor harmless against any damage,
indemnification, expense or indebtedness arising out of design, manufacture,
delivery, possession, use, transfer or hand-over of any leased property.

 

9.3 The Lessor agrees that, to the extent permitted by law, it will transfer to
the Lessee its claim on warranty of the manufacturer or seller of any leased
property.

 

9.4 The Lessor disclaims any representation for, or any express or implied
warranty of, merchantability or fitness or validity for a particular purpose and
disclaim any liability for any warranty in connection with any leased property.

 

9.5 Any leased property herein is chosen by the Lessee of its own free will, and
the Lessee promises to the Lessor with respect to its responsibility for
maintenance, service and valid use.

 

Section 10 Service Charge

 

Upon execution of the Agreement, the Lessee shall pay the Lessor a service fee
in cash or any other commercial note consented by the Lessor under the service
procedures as specified in the Leased Items; and the Parties agree that the
Lessee may not claim a refund of such service fee for any reason.

 

Section 11 Breach

 

In case of any of the following circumstances, the Lessor may terminate the
Agreement and request return of any lease property and the Lessee shall
immediately satisfy all rent including rent for undue period, damages and any
other expense:

 



3

 

 

11.1 Failure to satisfy indebtedness in accordance with the Agreement,
dishonoring of bill, or deterioration of financial position.

 

11.2 Filing for compromise, insolvency, restructuring, winding up, or
liquidation in accordance with bankruptcy law.

 

11.3 Any enforcement, provisional seizure, preliminary injunction, or any other
preservation of any leased property or any asset of the Lessee.

 

11.4 Announcement of forfeiture of material assets due to criminal liability.

 

11.5 Lessee's disposition or transfer of its material assets without consent
from the Lessor.

 

11.6 Damage or destruction of leased property provided, resulting in impairment
of value or its net value is insufficient to cover claims and failure to refill
despite delivery of notice of refilling within specified period.

 

11.7 There is material breach in dealing with financial institutions.

 

11.8 Upon death, his/her successor declares entailment or abandonment of
succession.

 

11.9 The Lessee fails to comply with or perform any provision hereof.

 

In case of one of the aforementioned circumstances, the Lessee shall, starting
on the date of breach and ending on the date of repayment, pay a penalty
equaling 0.05% of the amount for breach each day.

 

Section 12 Miscellaneous

 

12.1 In the case that the Lessee neglects to perform any right hereunder,
resulting in any damage to the Lessor, the Lessee shall be liable for damages to
the extent within damage to the Lessor's interest.

 

12.2 The Lessee and its joint guarantor shall issue a copy of promissory note to
the Lessor as security. In case of any breach by the Lessee, the Lessee and its
joint guarantor agree to authorize the Lessor or any other holder to complete
information of maturity date in person or exercise any other right to complete
such information in accordance with other laws concerning promissory notes; and
the Lessor is authorized to use such promissory note for repayment of any
indebtedness in accordance with the Agreement in case of breach by the Lessee.

 

12.3 In case of breach by the Lessee, the Lessor may dispose any leased property
for indemnification without notice. If the Lessee has any other claim on the
Lessor, the Lessee agrees that the Lessor may directly conduct disposition or
set-off regardless of whether repayment of such claim is due.

 

12.4 Save as stipulated herein, in the case that the Lessee is indebted to the
Lessor several obligations, where the Lessee's payment fails to satisfy all of
its indebtedness, the sequence of repayment for such obligations shall be
determined by the Lessor at its discretion.

 

12.5 Any agreement and any book, voucher, or instrument separately entered into
by the Lessee and the Lessor, constitutes an integral part of the Agreement and
is equally binding under law with the Agreement.

 

12.6 The Lessee ant its joint guarantor agree to allow the Lessor to collect,
process and use their information in relation to the Agreement, including but
not limited to credit information obtained by query from the Joint Credit
Information Center (JCIC) and receive such information on behalf of them.

 



4

 

 

12.7 In the case that the Lessee has authorized the Lessor to deliver to or
receive from JCIC the Lessee's credit report, the Lessor is entitled to deliver
to JCIC information regarding agreements entered into between the Lessor and
them including but not limited to essential information, credit information,
financial information, and so forth, and may collect, process and use their
information in accordance with purpose of incorporation, articles of
association, and applicable laws. In accordance with purpose of incorporation,
articles of association, and applicable laws, JCIC may give their information to
members who participate in and use credit information exchange or any government
agency which supervises any business engaged in finance lease or financial
business.

 

12.8 The Lessee and the joint guarantor fully understand and agree the Lessor
reserves the right to approve the Agreement despite their identity verification
having done prior to the Agreement.

 

Section 13 Return of Leased Property

 

Upon termination of the Agreement, the Lessee shall bear any risk and expense
and recover any leased property to their original status, sent them to such
place as designated by the Lessor and return to the Lessor.

 

Section 14 Assignment and Hypothecation

 

14.1 The Lessee may not transfer to any third party any right arising out of the
Agreement or sublease, create encumbrance upon, or permit any third party to use
or possess, any leased property.

 

14.2 This Agreement shall be terminated where the Lessor transfers to any third
party its claim on any right or interest in the Agreement in part or in full, or
provides guarantee on mortgage on any leased property to any third party and
that third party exercises right to mortgage and the Lessee may not dispute such
action; if exercise of such mortgage is for the reason caused by the Lessor and
the Lessee is faultless, the lessor shall be liable for resolution.

 

14.3 The lessee agrees that the Lessor may, for purposes of securitization or
any other financing purpose, directly transfers to any third party the Agreement
and any right or obligation thereunder in part or in full; however the Lessee
may not do the same without prior written consent from the Lessor.

 

Section 15 Lessee's Obligations

 

15.1 The Lessee hereby agrees that, its obligation to pay rent and any other
expense in accordance with the Agreement is, at all event, an absolute
obligation without any condition and the Lessee may not unilaterally terminate
the Agreement; and the Lessee may not, for any reason, claim refund in part or
in full of any installment of rent and any other expense in accordance with the
Agreement.

 

15.2 Where leased property is a transportation vehicle, the Lessee shall employ
qualified members with driver license and lawfully use it in accordance with
applicable government regulations; in case of occurrence of any accident, the
Lessee shall be fully liable and make indemnification in full.

 

15.3 If the Lessor requires to review the financial position of the Lessee or
the joint guarantor, they shall send information, including but not limited to
audited financial statements, statement of income, schedule of liabilities, and
schedule of assets as required by the Lessor, to the Lessor for review upon
their legal execution.

 

Section 16 Early Termination

 

If the Lessee desires to make early termination of the Agreement and make
repayment on a lump-sum basis, all rent undue must be paid; upon consent from
the Lessor, the amount of satisfaction for prior installments is the total of
undue rent of each installment less total of interest at the rate on the date of
execution of the Agreement for 1-year term deposit declared by Taiwan Land Bank
starting on the payment date of undue rent of each installment and ending on the
date of early satisfaction specified, or any other amount for termination as
greed by the Lessor.

 



5

 

 

Section 17 Joint Guarantor

 

17.1 The Joint Guarantor warrants that the Lessee shall perform all provisions
hereunder; in case of breach by the Lessee, the Joint Guarantor shall be jointly
liable for satisfaction and will abandon any defense in accordance with Section
24 of the Civil Procedures, Indebtedness Section and is willing to be bound by
the following:

 

17.1.1 The Lessee's liability for warranty covers any rent, note amount,
advanced payment, service fee arising out of lease by the Lessee, and any
liquidated damages, interest, late interest, costs, damages, and any other
obligation subordinate to principal debts.

 

17.1.2 During the period of validity of the Agreement, where the Lessee desires
to make alternation to provisions of the Agreement with consent from the Lessor
as the Lessee thinks practical, the guarantor shall still be jointly and
severally liable for her, whether the Insurer is notified or not.

 

17.1.3 Where the Lessor may abandon security interest provided by the Lessee or
allow the Lessee to extend payment or replace any leased property or the
assumption of debt by any third party without consent of or notice to the joint
guarantor, the joint guarantor may not make defense or disclaim its liability
for warranty for such reason.

 

17.1.4 In case of absence of any element in the lease agreement or note, or
incompletion of procedures or defective title on leased property, the joint
guarantor shall be still fully liable.

 

17.1.5 The joint guarantor's liability may not be released until obtaining
written consent from the Lessor.

 

17.2 If the Lessor is of opinion that credit of the Lessee's joint guarantor is
severally damaged or its capability to provide guaranty is insufficient, the
Lessor may request the Lessee to choose another joint guarantor accepted by the
lessor for replacement and the Lessee may not decline such request.

 

Section 18 Choice of Law and Competent Court

 

In the case that the Lessee or the joint guarantor is foreigner or foreign
entity, their obligations under the Agreement, creation, method and validity of
their legal activities, must be governed by the law of Republic of China. The
Agreement shall be executed at the place where the lessor resides. In case of
any dispute arising out of the Agreement by the Lessee and the joint guarantor,
they agree that Taiwan District Court shall be the trial court as stipulated in
the leased Items, provided that any law sets forth jurisdiction of such case,
such law shall prevail.

 

Section 19 Delivery

 

The place of delivery designated in the Agreement shall be taken as accurate. In
the case that the Lessee or the joint guarantor changes its name, organization,
articles of association, seal, legal representative, authority of legal
representative, notice address or any other matter, they shall immediately
notify the Lessor of such change in writing and apply for change or
deregistration of original seal. The original seal kept by the Lessor will
remain effective until the Lessor agrees to do the same. If the Lessee and the
joint guarantor fails to perform their duty of notice of change of address as
stated above, where the Lessor givens any notice at the address specified in the
Agreement or the latest address of notice given by the Lessee and the joint
guarantor, three days of such giving shall be deemed as legal delivery.

 

Section 20 Transfer of Ownership of Leased Property

 

Upon expiration of the lease period of the Agreement and the Lessee pay off all
rent and related taxes and fees without any breach, the Lessor shall agree to
transfer ownership of any leased property to the Lessee and the Lessee acquires
such ownership upon the date of payment of rent, taxes and fees.

 

Section 21. The Parties have executed the Agreement in duplicate and each is
provided with one copy.

 

 

 

 

 

FLA (L01)/2014.06

 

 

6

 

 

Leased Items

 



 

  Name, Label and Specification, Manufacturer, Unit and Quantity





1.       Leased Subject Matter     Name, Label, Specification, Type, Quantity,
and Unit             Lens Bonder FLB4450 FourTechnos 1   Auto-Die Bonder FT-4110
FourTechnos 1   VCSEL PD IC Bonder FDB4300 FourTechnos 1   Diebonder FT-4110
FourTechnos 1   BERT MP1800A Anritsu 1   MRSI-605 Ultra-Precision Assembly
Workcell MRSI-605 MRSI 1   FINERLACER@lambda lambda FINEPLACER 1   Nd-Yag Laser
Welding System / YS-1100 ADST   1   Nd-Yag Laser Welding System / YS-800 ADST  
1   Nd-Yag Laser Welding System / YS-1100 ADST   1   Nd-Yag Laser Welding System
/ YS-800 ADST   1   Nd-Yag Laser Welding System / YS-1100 ADST   1   Nd-Yag
Laser Welding System / YS-1100 ADST   1   Nd-Yag Laser Welding System / YS-800
ADST   1   Nd-Yag Laser Welding System / YS-1100 ADST   1   Nd-Yag Laser Welding
System / YS-1100 ADST   1   VNA MS4645B Anritsu 1   AA-ARSL-100 AA-ARSL-100
Aurotek 1   AA-ARSL-100 AA-ARSL-100 Aurotek 1   Laser_welder AA-ARSL-100 Aurotek
1   Laser_welder AA-ARSL-100 Aurotek 1   Laser_welder AA-ARSL-100 Aurotek 1  
Laser_welder YS-800 ADST 1   Laser_welder YS-800 ADST 1   Laser_welder YS-800
ADST 1   Laser_welder YS-800 ADST 1   Laser_welder AA-ARSL-100 Aurotek 1  
Laser_welder YS-1100 ADST 1   Laser_welder YS-800 ADST 1   Laser_welder YS-800
ADST 1   Laser_welder YS-800 ADST 1   AA-ASL-100 AA-ARSL-100 Aurotek 1  
AA-ASL-100 AA-ARSL-100 Aurotek 1



  

2.       Seller Applied Optoelectronics, Inc., Taiwan Branch 3.       Place of
Use No. 18, Gong 4th Rd., Linkou District, New Taipei City 24452, Taiwan (ROC)
4.       Lease Period 5/27/2015 ~ 5/27/2018 5.       Service Fee 0

 



 



6.        Rent and payment Terms Payment Date Amount   Terms Payment Date Amount
  1 6/27/2015 $3,784,000   19 12/27/2016 $3,558,955   2 7/27/2015 $3,771,498  
20 1/27/2017 $3,546,453   3 8/27/2015 $3,758,995   21 2/27/2017 $3,533,950   4
9/27/2015 $3,746,493   22 3/27/2017 $3,521,448   5 10/27/2015 $3,733,990   23
4/27/2017 $3,508,945   6 11/27/2015 $3,721,488   24 5/27/2017 $3,486,443   7
12/27/2015 $3,708,985   25 6/27/2017 $3,483,940   8 1/27/2016 $3,696,483   26
7/27/2017 $3,471,438   9 2/27/2016 $3,683,980   27 8/27/2017 $3,458,935   10
3/27/2016 $3,671,478   28 9/27/2017 $3,446,433   11 4/27/2016 $3,658,975   29
10/27/2017 $3,433,930   12 5/27/2016 $3,646,473   30 11/27/2017 $3,421,428   13
6/27/2016 $3,633,970   31 12/27/2017 $3,408,925   14 7/27/2016 $3,621,468   32
1/27/2018 $3,396,423   15 8/27/2016 $3,608,965   33 2/27/2018 $3,383,920   16
9/27/2016 $3,596,463   34 3/27/2018 $3,371,418   17 10/27/2016 $3,583,960   35
4/27/2018 $3,358,915   18 11/27/2016 $3,571,458   36 5/27/2018 $3,322,413



 

 

7.       Place to Pay Rent Where the Lessor’s company resides 8.       Foreign
Exchange Converter

Rent denominated in foreign currency X Exchange rate issued by banks on the
7thday before rent payment date = NTD

Exchange rate issued by banks on the 7thday before rent payment date: shall mean
spot selling rate of foreign exchange on the 7thday starting on the 1st day
before the rent payment date; where the 7th day is public holiday, memorial day,
or rest day, the 7th day shall be the banking day before public holiday,
memorial day, or rest day.

9.       Competent Court Taiwan    District Court



 

 

Contracting Parties

 

Party A: Chailease Finance Co., Ltd.

 

Legal Representative:

  

Party B:

Applied Optoelectronics, Inc. Taiwan Branch

Proxy: [signature-1.jpg]      Joint Guarantor: Co-Guarantor Joint Guarantor:    
Address: Address:     Tel: Tel:     Joint Guarantor: Co-Guarantor Joint
Guarantor:     Address: Address:     Tel: Tel:     Joint Guarantor: Co-Guarantor
Joint Guarantor:     Address: Address:     Tel: Tel:

 

 

__________________Year of Republic of China

 

FLA (L01)/2014.06

 



7

 

 

 

Promissory Note

 

 

Note payable to bearer on Year of Republic of China

 

Chailease Finance Co., Ltd. or its nominee

 

New Taiwan Dollar 128,323,434



 

This note is exempted from preparation of dishonoring certificate and obligation
of notice as provided in Section 89 of the Negotiable Instruments Act The annual
interest rate is calculated at 20% starting on maturity date The drawer of the
note irrevocably authorize the bearer, its agent, employee or its nominee to
complete the maturity date and any other required information Place of payment:



 

 

Drawer:

Address: [signature-1.jpg] 
[signature-1.jpg] Drawer:

Address:

 

Drawer: Drawer: Address: Address:

 

Drawer: Drawer: Address: Address:

 

Drawer: Drawer: Address: Address:

 

Drawer: Drawer: Address: Address:

 

 

 

__________________Year of Republic of China

 

 

 

 



2014/01 (CFC)


